Campbell, J.,
delivered the following dissenting opinion: —
I do not concur in the views of the majority of the court as to what constitutes a breach of warranty, as just expressed, but adhere to the opinion first delivered in this case.
In Dyer v. Britton, 63 Miss. 270, 277, it is declared to be the result of the decisions in this State that, “ in order to sustain an action on the covenant of general warranty, there must be either an actual eviction by judicial process, or a surrender of possession to a valid subsisting paramount legal title, asserted against the covenantee; or that there must be a holding of the grantee out of possession, by such title, so that he could not enter; ” and certainly that will be accepted as an accurate statement of the sum of our adjudications on this subject. The principle is that’ there must be a surrender of possession of the land by the covenantee, or he must be held out of possession, in order to maintain an action on the covenant. A conveyance by the State of land- it had once before sold does not in any way affect the possession of the land, nor is a conveyance by the State a hostile assertion of title against the covenantee. It is rather a relinquishment of all claim by the State, and a disabling of itself, to make any hostile assertion of title against the former grantee.
A conveyance by the State or an individual does not constitute a breach of the covenant of warranty, because it is neither a turning out, nor a holding out, of possession. It in no way affects the rights of the covenantee aá to possession. It leaves him just as he was, and it may be that the title acquired by the second conveyance will never be asserted. If *467not, he is unaffected. If it shall be, then he may yield to it, and entitle himself to an action on his covenant. The case of McGary v. Hastings, 39 Cal. 360, is not an authority in point, because, as it shows, a different doctrine as to what is a breach of the covenant of warranty prevails there. It is that a covenantee may yield to a superior title without surrendering possession, — a doctrine I greatly prefer to that which has been firmly established in our State.
I recognize the soundness of the doctrine of Schulenberg v. Harriman, 21 Wall. 44, but consider the avoidance of a grant for the breach of a condition subsequent as resting on grounds widely different from those necessary to support an action for a breach of a general covenant of warranty.